Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered June 27, 2002, convicting him of attempted murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s summation comments denied him a fair trial is largely unpreserved for appellate review (see CPL 470.05 [2]; People v Tonge, 93 NY2d 838 [1999]; People v Livigni, 288 AD2d 323 [2001]). In any event, although some comments in the prosecutor’s summation were improper, any prejudice to the defendant was mitigated by the court’s actions in sustaining the defense counsel’s objections and issuing curative instructions, and by the court’s charge to the jury (see People v Thomas, 8 AD3d 303 [2004], lv denied 3 NY3d 682 [2004]; People v Howe, 292 AD2d 542, 542-543 [2002]). S. Miller, J.P., Schmidt, Mastro and Fisher, JJ., concur.